Guerry, J.
The defendant was convicted by the recorder of the City of Savannah of the offense of “disorderly conduct.” He excepts to the order denying his petition for certiorari, based on the general grounds alone.
L. P. Morgan, a police officer, called to the defendant’s place of business, testified “I did not witness any disorder at all.” Officer Johnson who went with Officer Morgan to the defendant’s place said, “Looking for a man who was supposed to be drunk and blind and who was supposed to be held at Kenny’s place. . . Kenny *426told us Drexler (the blind man) was not at his place. He and Officer Pitts had a few words. Officer Pitts then called the barracks for help.” He also testified that another person present “cursed them out” and that this other person was very disorderly. Officer Pitts testified: “My testimony is about same as officer Johnson’s except that when Mr. Kenny got sort of repulsive I said that I would get a warrant and we would search the place. I was not there when the cursing was going on.”
This evidence alone is insufficient to show that defendant was guilty of “disorderly conduct,” and it was error for the court to refuse to sanction the certiorari.

Judgment reversed.


Broyles, G. J., and MacIntyre, J., concur.